UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-2282



TINSAYE T. HABTE,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-203-894)


Submitted:   March 29, 2006                 Decided:   April 7, 2006


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tinsaye T. Habte, Petitioner Pro Se.      James Arthur Hunolt, M.
Jocelyn Lopez Wright, Eric Warren Marsteller, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tinsaye T. Habte, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) adopting and affirming the immigration judge’s

order denying her applications for asylum, withholding of removal,

and protection under the Convention Against Torture.*                We deny her

petition.

            Habte seeks to challenge the Board’s finding that she

failed to file her asylum application within one year of the date

of her arrival in the United States.           See 8 U.S.C. § 1158(a)(2)(B)

(2000).        We   conclude     we   lack   jurisdiction    to     review    this

determination pursuant to 8 U.S.C. § 1158(a)(3) (2000).                         See

Zaidi v. Ashcroft, 377 F.3d 678, 680-81 (7th Cir. 2004) (collecting

cases).   Given     this   jurisdictional      bar,   we   cannot    review    the

underlying merits of Habte’s asylum claim.

            While we lack jurisdiction to consider the Board’s ruling

on the asylum claim, we retain jurisdiction to consider the denial

of   Habte’s    request    for   withholding    of    removal.    See   8    C.F.R.

§ 1208.4(a) (2005) (one-year time limit on asylum claims does not

apply to withholding of removal).            “To qualify for withholding of

removal, a petitioner must show that he faces a clear probability


      *
      Habte has waived any challenge to the Board’s denial of
relief under the Convention Against Torture by failing to raise the
issue in her informal brief. See Ngarurih v. Ashcroft, 371 F.3d
182, 189 n.7 (4th Cir. 2004) (citing Yousefi v. INS, 260 F.3d 318,
326 (4th Cir. 2001)); see also 4th Cir. R. 34(b).

                                       - 2 -
of   persecution   because      of   his    race,   religion,     nationality,

membership in a particular social group, or political opinion.”

Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002) (citations

omitted).     Based on our review of the record, we find that

substantial evidence supports the Board’s holding that Habte failed

to meet this standard.

            Accordingly,   we    deny      the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                              PETITION DENIED




                                     - 3 -